Citation Nr: 0601672	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than December 6, 
2002 for a grant of service connection for right ear hearing 
loss, resulting in overall service connection for bilateral 
hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss, to include consideration 
of entitlement to service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  

The case was previously before the Board in February 2004, 
when it was remanded for additional development.  The Board 
now proceeds with its review of the appeal with respect to 
the issue involving the effective date of service connection 
for the veteran's right ear hearing loss. 

The issue involving the disability rating for the veteran's 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
these claims.

2.  The veteran filed a claim for service connection for 
right ear hearing loss in May 2001.

3.  As of September 2001, the veteran's service-connected 
hearing loss was manifested by Level XI hearing acuity in the 
service-connected left ear and Level I hearing acuity in the 
nonservice-connected right ear.


CONCLUSION OF LAW

The criteria for an effective date prior to December 6, 2002, 
for the award of service connection for right ear hearing 
loss, resulting in overall service connection for bilateral 
hearing loss, have not been met. 38 U.S.C.A. §§ 1110, 1116, 
5110 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.114, 3.400, 
3.383 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Upon the grant of service connection for right 
ear hearing loss, which resulted in an overall service 
connection for bilateral hearing loss, the RO issued a 
supplemental statement of the case which addressed the 
effective date of service connection.  Section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate this "downstream" issue, 
provided that the required notice was provided with respect 
to the initial claim.  VAOGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  This was done as the RO provided the required notice 
with respect to the issue of service connection for right ear 
hearing loss in letters dated August 2001 and March 2004.  In 
accordance with the requirements of the VCAA, this letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help get relevant evidence, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate [her] claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded VA Compensation and 
Pension examinations.  Additionally, there is no outstanding 
evidence to be obtained, either by VA or the veteran.  
Consequently, the Board finds that VA's duty to assist has 
also been satisfied. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A § 5110(a); 38 
C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
had not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2005).

If service connection was in effect for only one ear, and the 
appellant did not have total deafness in both ears, the 
auditory acuity of the non-service-connected ear was 
considered normal (level I) for purposes of rating the 
service-connected disability.  See 38 U.S.C.A. § 1160(a) 
(West 1991); 38 C.F.R. § 3.383 (1998); Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000); VAOPGCPREC 32-97, 62 Fed. Reg. 
63,603 (Dec. 1, 1997).

Prior to December 6, 2002, VA law provided that where the 
veteran had total deafness in one ear as a result of service-
connected disability and total deafness in the other ear as 
the result of nonservice-connected disability not the result 
of the veteran's own willful misconduct, the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  See 38 U.S.C.A. § 
1160; 38 C.F.R. § 3.383 (effective prior to December 6, 
2002).

Effective December 6, 2002, VA regulations were revised to 
provide that compensation is payable for certain specified 
combinations of service-connected and nonservice-connected 
disabilities as if both disabilities were service- connected 
when hearing impairment in one ear is compensable to a degree 
of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of 38 C.F.R. § 
3.385 in the other ear.  69 Fed. Reg. 48,148 (Aug. 9, 2004) 
(codified at 38 C.F.R. § 3.383).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In the present case, service connection for left ear hearing 
loss was granted by a May 1966 rating decision, and a 10 
percent disability rating was assigned.  In May 2001, the 
veteran submitted a claim for an increased rating for his 
hearing loss which also included a claim for service 
connection for right ear hearing loss.  In September 2001, VA 
audiology evaluation of the veteran was conducted.  Test 
results revealed that the veteran's service-connected hearing 
loss was manifested by Level XI hearing acuity in the 
service-connected left ear and Level I hearing acuity in the 
nonservice-connected right ear.  38 C.F.R. §§ 4.85,4.86, 
Diagnostic Code 6100, Tables VI, VIA, VII (2005). 

The veteran was accorded an examination by VA for disability 
evaluation purposes in August 2005.  The examiner concluded 
that the evidence was not consistent with onset of right 
hearing loss during the veteran's military service and that 
the right ear hearing loss first shown many years after 
service was not the result of the veteran's military duties.  
The examiner also stated that there was no evidence to 
suggest that the right hearing loss was caused or aggravated 
by the left hearing loss.  The Board finds that this evidence 
is persuasive and that there is no basis for an earlier 
effective date for the grant of service connection for right 
ear hearing loss on the basis of direct or presumptive 
service connection.

The evidence of record reveals that the veteran has had 
severe deafness in his service-connected left ear which has 
always warranted a 10 percent disability rating.  However, he 
has never had total deafness in the nonservice connected 
right ear.  Service connection for right ear hearing loss was 
granted pursuant to the changes to 38 C.F.R. § 3.385 which 
became effective December 6, 2002.  An effective date cannot 
be awarded prior to that date as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

Thus, the preponderance of the evidence is against the 
assignment of an effective date earlier than December 6, 
2002, for a grant of service connection for right ear hearing 
loss, resulting in overall service connection for bilateral 
hearing loss.  Accordingly, the benefit sought on appeal as 
to this issue must be denied.


ORDER

An effective date earlier than December 6, 2002, for a grant 
of service connection for right ear hearing loss, resulting 
in overall service connection for bilateral hearing loss, is 
denied.


REMAND

The veteran claims entitlement to an increased rating for his 
service-connected bilateral hearing loss.  The Board notes 
that the veteran has been service-connected for left ear 
hearing loss since 1966.  The evidence of record reveals that 
the level of hearing loss disability in the left ear is near 
total deafness.  There is private medical evidence of record 
which reveals that the veteran has a diagnosis of "left 
Ménière's disease."  

The Board notes that the rating criteria for Ménière's 
disease can contemplate hearing loss.  38 C.F.R. § 4.87, 
Diagnostic Code 6205.  The veteran's representative has 
raised the issue of entitlement to service connection for 
Ménière's disease.  The Board believes that this issue is 
inextricably intertwined with the veteran's claim for an 
increased rating for his service-connected hearing loss. 

The case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
Ménière's disease.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment for hearing loss at VA 
facilities which are not already on file.  

2.  The veteran must be accorded an 
examination for a detailed account of all 
manifestations of hearing loss and 
Ménière's disease.  All necessary tests 
must be conducted and the examiner must 
review the results of any testing prior to 
completion of the report.  The claims 
folder must be made available and reviewed 
by the examiner in conjunction with the 
examination.  After a review of the 
medical evidence, the examiner must offer 
an opinion at to whether there is at least 
a 50 percent probability or greater that 
any current left Ménière's disease is 
related to, or caused by, the veteran's 
service-connected hearing loss.  If an 
opinion cannot be provided without resort 
to speculation, it should be so stated in 
the report.

3.  Following the above, the RO must 
adjudicate the claim for entitlement to 
service-connected for Ménière's disease, 
and readjudicate the veteran's claim for a 
rating in excess of 10 percent for 
service-connected bilateral hearing loss.  
If any benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and her 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


